Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to amendment filed on 08/10/2022.
Claims 1 – 8 are withdrawn from consideration.
Claim 9 is amended.
Claims 13 – 20 are allowed. 
In response to approval of terminal disclaimer filed on 08/10/2022, examiner has withdrawn ODP rejection against U.S. Patent no. 10,785,829 B2 (Application no. 15/722,643).
Claims 9 – 12 are pending and ready for examination.


Response to Arguments
Applicant’s arguments with respect to claim 9 has been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant added new limitation in the currently amended claim 9. Therefore, a new ground of rejection has been made by the examiner in view of Biederman et al. (US 2018/0191629 A1) and Rector et al. (US 2003/0212802 A1).
The new prior art Rector discloses in Fig.1A, 1B and ¶ [0015] – [0016], that a gateway 106 communicates (send/ receive data) with external network 102 via a modem 104. Here, connection of the modem from the gateway is considered as a single modem interface of the gateway. Therefore, data/ package are sent through the single modem interface of the gateway 106 to the external network 102. Therefore, the new prior art teaches the new limitation and combination of Biederman and Rector teaches all the limitations in the currently amended independent claim 9. 
The new limitation in the currently amended independent claim 9 changes the scope of the claim. Same rationale applies to dependent claims 10 – 12, as they are dependent from the independent claim 9. Accordingly, new ground of rejection has been made  for the dependent claims as well. 
Therefore, examiner respectfully disagrees with all the arguments filed by the applicant. Arguments/ remarks are replied in detailed in the rejection section. Further, examiner would like to cite additional prior arts (below) that teaches modem interface of a gateway.
KR 2009010564 A; and 
US 8,804,696 B1


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.	

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Biederman et al. (Biederman hereinafter referred to Biederman) (US 2018/0191629 A1) in view of Rector et al. (Rector hereinafter referred to Rector) (US 2003/0212802 A1).

(Currently amended) Regarding claim 9, Biederman teaches a method (Abstract, Various systems and methods for implementing time-based flexible packet scheduling) for processing signals in a gateway adapted to send and receive data (Fig.1 and [0050], operating environment 100 is a server computer, ..…, network router, or other compute device capable of receiving and processing network traffic. The operating environment 100 includes a network interface device (NID) 102. Here, NID is considered as a gateway as it processes network traffic/ signals and is adapted to send and receive traffic/ data) using RF signals (Fig.1 and [0050], NID 102 includes radio 106 which is able to send and receive radio frequency (RF) data), comprising: 
receiving a plurality of data packages ([0278], network interface device comprising: a packet parser to receive a plurality of packets); 
combining the plurality of data packages into an aggregate package ([0278], aggregate the plurality of packets into a combined packet); 
sending the aggregate package ([0278], forward the combined packet).
Biederman does not specifically teach
data from an external network.
downstream devices within an enterprise network;
a single modem interface of the gateway to the external network.
However, Rector teaches (Title, Proximity Network Encryption And Setup) 
a method for a gateway (Fig.1A, Gateway component 106) adapted to send and receive data (Fig.1A and [0016], Gateway component is any type of network data communications device; sends and receives data to and from devices on the local network 120) from an external network (Fig.1 and [0016], Gateway component routes data to external network 102) using RF signals ([0018], a radio frequency (RF) network interface; [0019], For RF wireless networks, the proximity boundary is the range in which the RF signals are successfully received and transmitted), comprising:
receiving data packages from downstream devices within an enterprise network (Fig.1 and [0016], Gateway component 106 sends and receives data to and from devices on the local network 120; Gateway component 106 typically supports wired network connections 120.1, or wireless network connections 120.2. Here, local network is considered as an enterprise neatwork 120 and devices 108 and 110 are considered as downstream devices; therefore, the gateway 106 receives form downstream devices within an enterprise network 120);
sending the package through a single modem interface of the gateway to the external network (Fig.1A and [0015], gateway 106 is connected to an external network such as the Internet 102 using a modem 104; [0016], Gateway component 106 sends and receives data to and from devices on the local network 120 and, when necessary, routes data to external network 102. Here, connection of the modem from the gateway is considered as a single modem interface of the gateway. Therefore, data/ package are sent through the single modem interface of the gateway 106 to the external network 102). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Biederman as mentioned above and further incorporate the teaching of Rector. The motivation for doing so would have been to provide a method and system to easily configure new network devices on a network without compromising the security of the network (Rector, abstract and [0006]).

(Original) Regarding claim 11, the combination of Biederman and Rector teaches all the features with respect to claim 9 as outlined above
Biederman does not specifically teach
wherein the downstream devices include a second gateway.
However, Rector teaches 
wherein the downstream devices include a second gateway (Fig.1 and [0016], Gateway component 106 sends and receives data to and from devices on the local network 120. As mentioned above, the devices 108, 110 are downstream devices and they send, receive data; therefore, it is obvious to consider the downstream devices include a second gateway).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Biederman and Rector as mentioned in claim 9 and further incorporate the teaching of Rector. The motivation for doing so would have been to provide a method and system to easily configure new network devices on a network without compromising the security of the network (Rector, abstract and [0006]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Biederman in view of Rector and further in view of Van Rooyen (US 2007/0070934 A1).

(Original) Regarding claim 10, the combination of Biederman and Rector teaches all the features with respect to claim 9 as outlined above
The combination of Biederman and Rector does not specifically teach 
demodulating a plurality of RF signals from the enterprise network, wherein the plurality of data packages are extracted from the plurality of demodulated RF signals.
 However, Van Rooyen teaches (Title, Method And System For A Reconfigurable OFDM Radio Supporting Diversity)
demodulating a plurality of RF signals from the enterprise network (Fig.6 and [0159], The RF demodulator blocks 624a . . . 624n demodulate the received plurality of RF signals), wherein the plurality of data packages are extracted from the plurality of demodulated RF signals (Fig.6 and [0146], The descrambler 640 utilizes a descrambling algorithm and/or descrambling code that corresponds to the scrambling algorithm and/or scrambling code utilized by the corresponding scrambler 602 when generating the transmitted signal. Regarding Fig. 6, the demodulated RF signals are further processed to obtain/ extract the received input at the transmitter 600; therefore, it is obvious to consider that the plurality of data packages are extracted from the plurality of demodulated RF signals).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Biederman and Rector as mentioned in claim 9 and further incorporate the teaching of Van Rooyen. The motivation for doing so would have been to provide a method and system for a reconfigurable OFDM radio supporting diversity that utilizes multiple transmit and/or receive antennas to introduce a diversity gain and to suppress interference generated within the signal reception process (Van Rooyen, Abstract and [0009]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Biederman in view of Rector and further in view of Strater et al. (Strater hereinafter referred to Strater) (US 2003/0114112 A1).

(Original) Regarding claim 12, the combination of Biederman and Rector teaches all the features with respect to claim 11 as outlined above
Biederman does not specifically teach
wherein the second gateway is adapted to send and receive RF signals in both upstream and downstream directions.
However, Rector teaches 
wherein the second gateway is adapted to send and receive RF signals ([0019], RF wireless networks; ([0017], devices connecting to gateway component 106 must be configured with communications parameters to enable the devices communicate over network 120. As mentioned above, the downstream devices 108 and 110 include a second gateway and it can send receive data in RF wireless network; therefore, the second gateway is adapted to send and receive RF signals).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Biederman and Rector as mentioned in claim 11 and further incorporate the teaching of Rector. The motivation for doing so would have been to provide a method and system to easily configure new network devices on a network without compromising the security of the network (Rector, abstract and [0006]).
The combination of Biederman and Rector does not specifically teach
gateway is adapted to send and receive RF signals in both upstream and downstream directions.
 However, Strater teaches (Title, Dynamic Upstream Attenuation For Ingress Noise Reduction)
gateway is adapted to send and receive RF signals in both upstream and downstream directions ([0008], communications gateway (CG) device in which cable communications (both downstream and upstream) pass through the gateway. Fig.1, Fig.2 and [0015], CG 10 includes a two-way RF pass-through path).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Biederman and Rector as mentioned above and further incorporate the teaching of Strater. The motivation for doing so would have been to provide a dynamic arrangement for reducing presence of ingress noise in the upstream signal path of a two-way cable system utilizes a variable attenuation element and amplifier disposed along the upstream signal path (Strater, abstract).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWNAK ISLAM/Primary Examiner, Art Unit 2474